[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendants' negligence:
Economic: $10,672.02
                   Non-economic:   None _________
Total: $10,672.02
    Percentage of Negligence of: Plaintiff:   None
                      Defendant:   100% _________ Total:   100%
Judgment may enter for the plaintiff and against the defendants, Victor Pinto and Eva Ryes, in the sum of $10,672.02, together with court costs.
It is further adjudged that the defendants pay to the plaintiff the weekly sum of $25.00 beginning February 1, 2000, and continuing weekly thereafter until the total sum is fully paid.
Kremski, J.T.R.